FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 8, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 07-3303
 v.                                                       (D. Kan.)
                                             (D.C. No. 2:06-CR-20021-KHV-13)
 BAYRON MOREIRA,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before HOLMES, MCKAY, and BALDOCK Circuit Judges.



      Bayron Moreira pleaded guilty to distribution of methamphetamine and

conspiracy to possess with the intent to distribute methamphetamine, cocaine, and

marijuana. He was sentenced to 151 months’ imprisonment. On appeal, Mr.

Moreira contends that the district court erred in assessing a two level upward

adjustment to his base offense level for possession of a firearm pursuant to U.S.

Sentencing Guidelines Manual (“U.S.S.G.”) § 2D1.1(b)(1); that he was entitled to

a two level reduction for being a minor participant in the conspiracy pursuant to


      *
          This Order and Judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
U.S.S.G. § 3B1.2(b); and that his attorney was ineffective in failing to advise him

of the consequences of waiting until the day of trial to plead guilty and in failing

to properly advocate for a minor role reduction at the sentencing hearing and also

in his Anders v. California, 386 U.S. 738 (1967) brief.

      Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we

AFFIRM the district court’s judgment, but DENY counsel leave to withdraw.

                                  BACKGROUND

      As part of an ongoing investigation of a drug trafficking conspiracy, Drug

Enforcement Administration (“DEA”) agents in Kansas City, Kansas, arranged for

a confidential source to make a controlled purchase of methamphetamine. The

confidential source called Hector Moreira, who told him where to go to make the

purchase. 1 Hector Moreira sent the defendant, Bayron Moreira (“Mr. Moreira”),

to make the drug sale. After observing the transaction, the DEA agents followed

Mr. Moreira to the home of a coconspirator, Alberto Perez-Jacome, at 1814

Bunker Avenue.

      Subsequently, Mr. Moreira was arrested at his home in Belton, Missouri.

DEA agents also arrested Hector Moreira and Mr. Perez-Jacome at the Bunker



      1
             Hector Moreira ultimately was charged with drug trafficking offenses
arising from this investigation and pleaded guilty. He challenged certain aspects
of his sentence on appeal, and we affirmed. See United States v. Moreira, No.
07-3307, 2008 WL 4787157, at *1 (10th Cir. Nov. 4, 2008), cert. denied, 129 S.
Ct. 1600 (2009).

                                          2
Avenue house. The three were the only members of the conspiracy who had not

yet been arrested. As part of the search of the Bunker Avenue house, the agents

found large amounts of drugs and drug paraphernalia. 2

      2

            Kitchen area       415.7 net grams cocaine hydrochloride (68
                               percent purity) (found in three plastic bags
                               on counter)
                               82.8 net grams of a methamphetamine
                               hydrochloride mixture, 19 grams of which
                               was pure (22.9 percent purity) (found in
                               three plastic bags located on top of stove)
                               62.7 net grams of a methamphetamine
                               hydrochloride mixture, 15.6 grams of which
                               was pure (24.8 percent purity) (found in
                               three plastic bags located in freezer)
                               241.2 net grams of marijuana (found in two
                               plastic bags in drop ceiling)
                               Two scales (one found on kitchen counter
                               and one found on cabinet shelf)

            North bedroom      20.4 net grams cocaine hydrochloride (85
                               percent purity) (found under mattress)

            South bedroom      245.6 net grams cocaine hydrochloride (94
                               percent purity) (found on closet shelf)
                               Approximately 19 kilograms marijuana
                               (found in several packages and bags)

            Family room        1.021 kilograms cocaine hydrochloride (62
                               percent purity) (found in drop ceiling)
                               59.5 grams
                               3,4-Methylenedioxymethamphetamine
                               Hydrochloride (ecstasy), 7.2 grams of
                               which was pure (contained in 225 tablets
                               found in two bags in drop ceiling)
                               848.1 net grams cocaine hydrochloride (43
                               percent purity) (found in grocery bag in
                                                                     (continued...)

                                        3
Additionally, the agents found in a drop ceiling four handguns, an AK-47 assault

rifle, an SKS Norinco assault rifle, various magazines, a large amount of

ammunition, and over $7,000.

      Mr. Moreira and twelve codefendants were charged in a twenty-one count

Second Superseding Indictment. Mr. Moreira was named in two counts with: (1)

conspiracy to possess with intent to distribute 50 grams or more of

methamphetamine, 500 grams or more of cocaine, 50 grams or more of

methamphetamine, and a detectable amount of marijuana, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), (b)(1)(B)(ii), (b)(1)(D), 846, and 18 U.S.C. §

2; and (2) distribution of five grams or more of methamphetamine, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii), and 18 U.S.C. § 2. Mr. Moreira waited

until the day of trial before pleading guilty to both counts. Although there was no

plea agreement, the government agreed to recommend a sentence at the low-end

      2
          (...continued)
                                 drop ceiling)
                                 221 net grams of a methamphetamine
                                 hydrochloride mixture, 50.8 grams of which
                                 was pure (23 percent purity) (found in eight
                                 bags contained within a larger bag found in
                                 drop ceiling)
                                 220.9 net grams of a methamphetamine
                                 hydrochloride mixture, 53 grams of which
                                 was pure (24 percent purity) (found in eight
                                 bags contained within a larger bag found in
                                 drop ceiling)

R., Vol. IV, ¶ 69 at 17-18 (Presentence Report, dated July 16, 2007) [hereinafter
“PSR”].

                                          4
of the applicable Guidelines range.

      A presentence report (“PSR”) was prepared. In addition to the controlled

purchase, the PSR noted that a witness told the agents that Mr. Moreira was

“present at drug transactions on several occasions.” PSR, supra, ¶ 76 at 19. On

those occasions, Mr. Moreira was present with two other individuals who

reportedly were Hector Moreira’s “lieutenants.” Id. ¶ 73, at 19 (witness

identifying Kenet Del Cid-Rendon and Edguar Lizardo-Figueroa as “lieutenants”).

Another witness admitted to buying cocaine from Mr. Moreira “a few times.” Id.

¶ 77 at 19. The PSR concluded that Mr. Moreira was accountable for all of the

drugs found in the Bunker Avenue house, the methamphetamine from the

controlled purchase, and, based on the witnesses’ statements, three additional

transactions, each deemed to be of the same quantity and purity as the controlled

purchase.

      Mr. Moreira’s base offense level was 34. Mr. Moreira was assessed a two

level upward adjustment for possession of a firearm based on the weapons found

in the Bunker Avenue house pursuant to U.S.S.G. § 2D1.1(b)(1). Mr. Moreira did

not personally possess the firearms. Rather, the PSR noted that the weapons were

possessed by his coconspirators, and it was not “clearly improbable that the

firearms were connected to drug trafficking activities for which Bayron Moriera is

accountable.” Id. ¶ 91 at 22. Mr. Moreira received a two level downward

adjustment for acceptance of responsibility. Based on a total offense level of 34

                                        5
and a criminal history category of I, the recommended Guidelines sentence was

151 to 188 months.

      Mr. Moreira filed several objections to the PSR. First, he objected to the

two level upward adjustment for possession of a firearm. Second, he argued that

he should have received a downward adjustment for playing a minor or minimal

role in the offense. Third, he objected to the government’s failure to request that

he receive the third level downward adjustment for acceptance of responsibility

pursuant to U.S.S.G. § 3E1.1(b). Fourth, he claimed he should have received a

two level downward adjustment under the “safety valve” provision of § 5C1.2.

Fifth, he objected to the calculation of the amount of drugs attributable to him.

The PSR author, however, did not find Mr. Moreira’s arguments convincing and

made no changes to the PSR.

      At the sentencing hearing, the court considered and overruled all of Mr.

Moreira’s objections. After hearing testimony, the court accepted the findings of

the PSR in full and sentenced Mr. Moreira to 151 months’ imprisonment. This

appeal followed. Finding that there were no nonfrivolous grounds to appeal, Mr.

Moreira’s counsel filed an Anders brief. 3 Mr. Moreira filed a thorough and well-


      3
            Mr. Moreira’s counsel did not seek leave to withdraw in his Anders
brief. Nor did he file a separate motion to withdraw. However, we assume that it
was counsel’s intention to seek leave to withdraw: surely he would not wish to
continue representation in a case he deemed to be frivolous, and he expressly
filed Mr. Moreira’s brief pursuant to Anders, which specifically contemplates that
                                                                     (continued...)

                                         6
researched response to the Anders brief (entitled “Memorandum of Law in

Support of Appellant’s Response to Anders Brief” [hereinafter “Aplt. Resp.

Br.”]). 4 And we subsequently ordered and heard oral argument.

                                   DISCUSSION

      Under Anders, counsel may request permission to withdraw after counsel

conscientiously examines the record and determines that any appeal would be

wholly frivolous. Anders, 386 U.S. at 744. However, counsel must submit a brief


      3
        (...continued)
counsel will request to withdraw, Anders, 386 U.S. at 744 (“Of course, if counsel
finds his case to be wholly frivolous . . . he should so advise the court and request
permission to withdraw.”). For the reasons noted below, however, we conclude
that the assumed request of Mr. Moreira’s counsel to withdraw should be denied.
      4
              In his Anders brief, Mr. Moreira’s counsel presents a challenge to the
district court’s computation of the drug amount attributable to Mr. Moreira,
asserting that the court clearly erred in attributing 29.1 actual grams of
methamphetamine to him in reliance upon the “vague” assertions of a confidential
informant, who had an “expectation of a reward” from the government. Aplt. Op.
Br. at 16-17. However, Mr. Moreira chose not to pursue this argument in his
response brief. We need not determine whether Mr. Moreira has abandoned the
argument. Even if it were properly before us, we would conclude that this
contention is unavailing. The controlled buy from Mr. Moreira provided a
concrete benchmark (i.e., actual narcotics in custody) from which the district
court could extrapolate the drug quantity involved in prior sales for purposes of
the Guidelines and, as the PSR author noted, PSR, supra, ¶ 165, at 36, witnesses
beyond the confidential informant testified to prior sales of narcotics, which could
support the Guidelines drug quantity attributable to Mr. Moreira. See United
States v. Ballard, 16 F.3d 1110, 1115 n.5 (10th Cir. 1994); United States v.
Beaulieu, 893 F.2d 1177, 1180-81 (10th Cir. 1990); cf. United States v. Ortiz, 993
F.2d 204, 207 (10th Cir. 1993) (“The only evidence in the record supporting the
district court’s finding that Defendant distributed ninety-seven kilograms of
marijuana is an out of court statement by a confidential informant.”).
Accordingly, we do not address this contention further.

                                          7
to the client and this court indicating any potential appealable issues based on the

record. Id. The client may then, in response, choose to submit arguments to the

court. Id. If we conclude after full examination of the record that the appeal is

wholly frivolous, we may grant counsel’s request to withdraw. Id. Accordingly,

we would affirm the district court’s judgment. Id.

          After a thorough and independent review of the record and consideration of

both Mr. Moreira’s response brief and the Anders brief, we conclude that the

frivolousness assessment of Mr. Moreira’s counsel is correct, but only in

substantial part. With the exception of Mr. Moreira’s challenge to the firearm

enhancement, his appellate issues are indeed frivolous and, in somewhat summary

fashion, we reject his contentions. As to the firearm enhancement, however, we

conclude that Mr. Moreira has presented a colorable, nonfrivolous challenge.

Nevertheless, upon careful consideration, we determine that this challenge fails as

well. 5


          5
              If Mr. Moreira’s appeal was wholly frivolous, we would grant Mr.
Moreira’s counsel leave to withdraw. See United States v. Calderon, 428 F.3d
928, 930 (10th Cir. 2005). However, “[w]here a reviewing court concludes that a
meritorious issue remains in a case in which an Anders motion has been made, the
remedy is for the Court to deny the motion to withdraw or grant the motion and
appoint new counsel.” United States v. Hall, 499 F.3d 152, 156 (2d Cir. 2007)
(per curiam). As detailed infra, we conclude that Mr. Moreira has presented a
nonfrivolous challenge on appeal. Because the issue has been fully briefed by
both parties (which included an exceptional pro se brief from Mr. Moreira
himself), and we have heard oral argument from counsel, we do not believe the
interests of justice and efficient judicial administration would be served by
                                                                        (continued...)

                                           8
      The district court’s “interpretation and application of the Sentencing

Guidelines” is a question of law that is reviewed de novo. United States v.

Dillon, 351 F.3d 1315, 1318 (10th Cir. 2003). We review the sentencing court’s

factual findings for clear error, “giving due deference to the district court’s

application of the guidelines to the facts.” United States v. Wolfe, 435 F.3d 1289,

1295 (10th Cir. 2006) (internal quotation marks omitted). There is clear error

“only if a finding is wholly without factual support in the record, or after

reviewing the evidence, we are definitely and firmly convinced that a mistake has

been made.” United States v. Ivory, 532 F.3d 1095, 1103 (10th Cir. 2008)

(internal quotation marks omitted).

I.    Possession of a Firearm Adjustment

      Mr. Moreira first alleges that the district court erred by enhancing his base

offense level by two levels for possession of a firearm. Under U.S.S.G. §

2D1.1(b)(1), a two level enhancement is imposed when “a dangerous weapon

(including a firearm) was possessed” in connection with a drug offense. “The

government bears the burden of proving possession by a preponderance of the

evidence.” United States v. Roberts, 980 F.2d 645, 647 (10th Cir. 1992).


      5
      (...continued)
appointing Mr. Moreira new counsel at this time. We decline to grant Mr.
Moreira’s counsel leave to withdraw. As to any issue deemed to be nonfrivolous,
Mr. Moreira should not be deprived of the assistance of counsel for any further
proceedings in this case, including a possible petition for rehearing.


                                           9
Generally, possession under § 2D1.1(b)(1) is “satisfied by showing mere

proximity to the offense.” United States v. Alexander, 292 F.3d 1226, 1231 (10th

Cir. 2002) (internal quotation marks omitted).

      More specifically, “[t]his burden is satisfied when the government

demonstrates that a temporal and spatial relation existed between the weapon, the

drug trafficking activity, and the defendant. Indeed, the government need only

show that the weapon was found in the same location where drugs or drug

paraphernalia are stored.” United States v. Williams, 431 F.3d 1234, 1237 (10th

Cir. 2005) (citation and internal quotation marks omitted). Once the

government’s burden is satisfied, the burden then shifts to the defendant to prove

that “it is clearly improbable that the weapon was connected to the offense.”

United States v. Heckard, 238 F.3d 1222, 1233 (10th Cir. 2001) (internal

quotation marks omitted); see also U.S.S.G. § 2D1.1 cmt. n.3.

      A defendant also may be assessed the two level enhancement if the weapon

was possessed by a coconspirator or codefendant. The adjustment applies to all

“relevant conduct,” which includes “all reasonably foreseeable acts and omissions

of others in furtherance of the jointly undertaken criminal activity.” U.S.S.G. §

1B1.3(a)(1)(B). “Together, [U.S.S.G. §§ 2D1.1 and 1B1.3(a)(1)(B)] permit

sentencing courts to attribute to a defendant weapons possessed by his

codefendants if the possession of weapons was known to the defendant or

reasonably foreseeable by him.” United States v. McFarlane, 933 F.2d 898, 899

                                         10
(10th Cir. 1991); see also United States v. Humphrey, 208 F.3d 1190, 1210 (10th

Cir. 2000) (“[I]n a drug conspiracy conviction the [firearm] adjustment should be

applied unless it is clearly improbable that the weapon was connected with the

conspiracy offense.”).

      Further, this court has “previously recognized [that] guns are ‘tools of the

trade’ in the distribution of illegal drugs.” United States v. McKissick, 204 F.3d

1282, 1293 (10th Cir. 2000); see also United States v. Nicholson, 983 F.2d 983,

990 (10th Cir. 1993) (“Drug traffickers may carry weapons to protect their

merchandise, their cash receipts, and to intimidate prospective purchasers.”). As

a general principle, “drugs and guns often go together.” United States v. Hishaw,

235 F.3d 565, 573 (10th Cir. 2000) (internal quotation marks omitted).

      However, participation in an illegal drug transaction alone, while probative,

is not determinative that a firearm was foreseeable by participating individuals.

See id. (“[W]e acknowledged the general principle that ‘drugs and guns often go

together.’ However, . . . this general principle, standing alone, would not allow a

jury to conclude beyond a reasonable doubt that the defendant . . . was aware

there were firearms [present] . . . .” (alterations and internal quotation marks

omitted)); see also United States v. Cochran, 14 F.3d 1128, 1133 (6th Cir. 1994)

(“We are not willing to indulge the fiction that a firearm’s presence always will

be foreseeable to persons participating in illegal drug transactions.”).

      Here, Mr. Moreira does not contest that one of his coconspirators possessed

                                          11
the guns—either Hector Moreira or Mr. Perez-Jacome. Both had keys to the

Bunker Avenue house where the guns were found. He also does not contest that

the guns were possessed in connection with the drug conspiracy. Instead, Mr.

Moreira’s only argument is that the district court clearly erred in determining that

it was reasonably foreseeable to him that his coconspirators possessed weapons.

We find that the district court did not clearly err.

      Mr. Moreira’s participation in a large-scale drug conspiracy, coupled with

the large amount of drugs found at the Bunker Avenue house and Mr. Moreira’s

personal connection to the Bunker Avenue house, provided a sufficient basis for

the district court to find that it was reasonably foreseeable to Mr. Moreira that his

coconspirators possessed firearms. Mr. Moreira was directly involved in the drug

conspiracy, selling drugs for Hector Moreira on numerous occasions. Mr.

Moreira, in one instance, after making a drug sale returned to the Bunker Avenue

house where the drugs and firearms were found.

      Further, it is clear that the Bunker Avenue house was the focal point of a

large drug-trafficking operation. Indeed, as Mr. Moreira describes it, Bunker

Avenue was a “drug stash house.” Aplt. Resp. Br. at 19. Large amounts of drugs,

drug paraphernalia, and cash were found at the house. And, significantly in light

of Mr. Moreira’s visit to the house, large quantities of drugs were found in plain

view. See PSR, supra, ¶ 69 at 17-18 (noting that drugs were found in the kitchen

area on the counter and on top of the stove).

                                           12
      Given Mr. Moreira’s involvement in the conspiracy, presence at the Bunker

Avenue house, knowledge that the house was a drug stash house, and the large

amount of drugs found hidden and in plain view at the house, it was not clearly

erroneous for the district court to find that Mr. Moreira could reasonably foresee

that his coconspirators would possess firearms at the Bunker Avenue house for

the protection of their drugs, drug paraphernalia, and cash receipts. 6 See

Nicholson, 983 F.2d at 990; McKissick, 204 F.3d at 1293; Hishaw, 235 F.3d at

573; cf. United States v. Wade, 318 F.3d 698, 702 (6th Cir. 2003) (“We are

willing to infer that a coconspirator’s firearm possession is foreseeable based

sole[ly] on the quantity of drugs involved only when the quantity of drugs at issue

is so large that the participants would expect others to be carrying protection.”). 7

      6
            Indeed, the district court heard testimony on this score. A law
enforcement officer who had worked on the investigation of the conspiracy
involving Mr. Moreira testified:

                    Illegal firearms and narcotics, I find, go hand-in-hand
             especially when you’re dealing with individuals that have a
             large amount of illegal narcotics. They use firearms to – as
             personal protection, to protect the product or the illegal
             narcotics, they use it as an intimidation factor in regards to a
             possible thwarting, a possible rip-off from a – customers or
             other competition and it’s just used in general as an
             intimidation factor.

R., Vol. III, Tr. at 11 (Sentencing Tr., dated Oct. 4, 2007) (emphasis added); see
also id. at 13 (officer testifying “in my experience, drugs in large quantities like
this case, there are weapons involved”).
      7
             In Wade, the Sixth Circuit overturned the defendant’s conviction for
                                                                     (continued...)

                                          13
      7
        (...continued)
a firearms offense, concluding that “there was insufficient evidence to find that
Wade should reasonably have foreseen that one of his coconspirators would carry
a firearm.” 318 F.3d at 701. While it should be kept clearly in mind that the
Sixth Circuit reached this foreseeability conclusion—that is, determined that the
government’s forseeability proof was insufficient—under a higher standard than
applies here (i.e., beyond a reasonable doubt), Wade’s analysis is instructive as to
why we reach a different conclusion concerning foreseeability.

       Initially, the Wade court stated: “We may infer that a defendant in a drug
conspiracy should have foreseen his coconspirator’s firearm possession, but the
evidence supporting that inference must be more than a mere generalized
presumption that drug transactions involve guns.” Id. at 702. The court then
observed that it was “willing to infer that a coconspirator’s firearm possession is
foreseeable based sole[ly] on the quantity of drugs involved only when the quantity
of drugs at issue is so large that the participants would expect others to be carrying
protection.” Id. (emphasis added). However, the court concluded as to the
defendant that “[a]lthough the $1,100 worth of crack and powder cocaine involved
here is not insubstantial, it is a far cry from the huge quantities involved when we
have found firearm possession to be foreseeable.” Id. Second, the court noted that
it was “willing to look at the degree of the defendant’s involvement in the
conspiracy.” Id. 703. It said “[w]hen evidence shows that the defendant was very
involved or experienced in the drug trade, we can infer that the defendant knew of
the common link between guns and drugs and thus that a coconspirator’s firearm
possession was reasonably foreseeable.” Id. However, the court concluded that no
such inference was appropriate in that case. It noted:
             Even if Wade were a major player in this particular
             transaction, this transaction was relatively small in comparison
             to other cases in which firearm possession has been ruled
             foreseeable. The inferences that could be drawn merely from
             Wade’s participation in a drug conspiracy, apparently as a
             retail dealer for a $1,100 sale, are limited.


Id. at 704. The court said that there was some evidence that could “support an
inference that this was not Wade’s first drug transaction,” but it characterized him
as “a small-time drug dealer” and noted there was no evidence indicating that “he
had a close relationship to any wholesale dealers.” Id.
                                                                        (continued...)

                                           14
II.   Mitigating Role Adjustment

      Mr. Moreira next argues that the district court erred in denying his motion

      7
        (...continued)
       Wade provides a useful contrast to the facts of this case and explains why
the district court did not clearly err in finding the firearm enhancement to be
appropriate. We begin at a similar starting point as the Wade court. We need not
rely on “a mere generalized presumption that drug transactions involve guns.” Id.
at 702. Unlike Wade, however, the quantity of drugs tied to the conspiracy
involving Mr. Moreira was substantial; one might reasonably conclude that it was
a quantity worth protecting with firearms. E.g., Nicholson, 983 F.2d at 990.
However, there is no need for us to rest our foreseeability conclusion on this basis
alone, as Wade suggests is permissible. Indeed, we expressly eschew reliance on
anything akin to a presumption that a defendant’s participation in a large scale
drug conspiracy per se—at any minimal level or to any minimal degree—renders
his or her coconspirator’s possession of firearms reasonably foreseeable.


       Unlike Wade, however, there was ample evidence that Mr. Moreira engaged
in more than one drug transaction. Indeed, as discussed further infra, the district
court expressly concluded that Mr. Moreira’s “role in this [conspiracy] was vital
and significant and he played a substantial role in distributing methamphetamine
to purchasers in the Kansas City area.” R., Vol. III, Tr. at 19. Furthermore, there
was evidence before the district court that Mr. Moreira was present on several
occasions at drug transactions with individuals identified as Hector Moreira’s
“lieutenants.” PSR, supra, ¶¶ 73, 76, at 19. And around the time of Mr. Moreira’s
arrest, he apparently was only one of three active members of the
conspiracy—one of the others was Hector Moreira, the conspiracy’s leader. The
court would not have been unreasonable in inferring, as did the government, that
when the so-called lieutenants and others were arrested, Hector Moreira had to
“resort to other individuals” including Mr. Moreira “to take th[eir] lead.” R., Vol.
III, Tr. at 16-17. Not only do these facts have a bearing on Mr. Moreira’s role in
the offense, as discussed in section II, but they also provide evidence suggesting
that Mr. Moreira had a somewhat “close” business relationship with Hector
Moreira, the drug supplier, such that the “nexus between guns and drugs” in this
case was likely to be reasonably foreseeable. Wade, 318 F.3d at 703, 704. Wade,
therefore, highlights the factors that explain why the circumstances of this case,
unlike those in Wade, militate with some force toward a finding of reasonable
foreseeability and, perhaps more importantly, why the district court did not
clearly err in coming to that conclusion.

                                         15
for a minor participant adjustment. 8 Under U.S.S.G. § 3B1.2(b), a minor

participant in a criminal activity is entitled to a two level reduction in his offense

level. This Guidelines provision is only applicable where there is more than one

participant involved in the offense. U.S.S.G. § 3B1.2 cmt. n.2; United States v.

Salazar-Samaniega, 361 F.3d 1271, 1277 (10th Cir. 2004). A minor participant is

one who “play[ed] a part in committing the offense that makes him substantially

less culpable than the average participant,” but whose role was not minimal.

U.S.S.G. § 3B1.2 cmt. nn. 3(A), 5. A minimal participant is one who is “plainly

among the least culpable of those involved in the conduct of a group.” Id. §

3B1.2 cmt. n.4.

      Our inquiry is focused upon “the defendant’s knowledge or lack thereof

concerning the scope and structure of the enterprise,” Salazar-Samaniega, 361

F.3d at 1277 (internal quotation marks omitted), and “the defendant’s culpability

relative to the other participants in [the] offense,” United States v. Williamson, 53

F.3d 1500, 1524 (10th Cir. 1995). See also United States v. Harfst, 168 F.3d 398,



      8
             At sentencing, Mr. Moreira requested a four level reduction for being
a “minimal participant” pursuant to § 3B1.2(a) and argued, in the alternative, for
a two level reduction for being a “minor participant” pursuant to § 3B1.2(b). Mr.
Moreira’s counsel makes the same argument in his Anders brief. However, Mr.
Moreira’s response to the Anders brief only requests a two level reduction for
being a minor participant. We need not determine here whether Mr. Moreira has
abandoned the minimal participant claim. Because we conclude that Mr. Moreira
does not qualify as a minor participant—a role that requires more involvement
than a minimal participation—the minimal participant argument also would fail.

                                          16
403 (10th Cir. 1999) (acknowledging that “evidence of the relative roles of any

other participants in the criminal activity . . . is required for consideration of a §

3B1.2 adjustment” and that “a sentencing court may consider the underlying

scheme, as opposed to merely the offense of conviction, in determining role in the

offense adjustments” (internal quotation marks omitted)). The “defendant bears

the burden of proving by a preponderance of the evidence whether [the

adjustment] is warranted.” United States v. Martinez, 512 F.3d 1268, 1275 (10th

Cir.), cert. denied, 128 S. Ct. 2461 (2008). The “denial of a minor participant

status represents a finding of fact,” which we review for clear error. Id.

         Here, the district court did not clearly err in finding that Mr. Moreira did

not prove by a preponderance of the evidence that the minor role adjustment was

warranted. Mr. Moreira does not contest his knowledge of the scope or structure

of the criminal enterprise. He only alleges that he was less culpable than his

codefendants. Mr. Moreira was a drug courier. Couriers, though, are not per se

minor participants. United States v. Ballard, 16 F.3d 1110, 1115 (10th Cir.

1994).

         The record shows that Mr. Moreira has on numerous occasions either been

present at or directly executed drug transactions; he was not a one-time

participant. PSR, supra, ¶ 76 at 19 (“[Mr. Keith Middleton] said Bayron Moreira,

Kenet Del Cid-Rendon, and Edguar Lizardo-Figuiroa were present at drug

transactions on several occasions.”); id. ¶ 77 at 19 (“[Kelsey McCarthy] said she

                                            17
purchased cocaine from Bayron Moreira a few times.”); id. ¶ 82 at 20

(“[Confidential source 3] stated that he had purchased from Bayron Moreira on

three to four occasions (excluding April 18, 2006, purchase) . . . .”). Indeed,

there was evidence before the district court that Mr. Moreira was present at drug

transactions on several occasions with individuals identified as Hector Moreira’s

“lieutenants,” id., ¶¶ 73, 76, suggesting that he was more than a low-level drug

courier.

      Moreover, following the arrest of those so-called lieutenants—and almost

all of the other members of the conspiracy—it would not have been unreasonable

for the district court to infer, as the government argued, that Hector Moreira had

to “resort to other individuals” including Mr. Moreira “to take th[eir] lead.” R.,

Vol. III, Tr. at 16-17. The district court specifically concluded that Mr. Moreira’s

“role in this [conspiracy] was vital and significant and he played a substantial role

in distributing methamphetamine to purchasers in the Kansas City area.” 9 R.,


      9
              Principally based upon this statement, Mr. Moreira contends that the
district court applied the wrong standard as to who is a minor participant. He
claims that the court improperly relied on the seriousness of his crime, rather than
considering his relative culpability compared to other members of the conspiracy.
However, this argument is without merit. It is clear that the court was properly
focused on Mr. Moreira’s relative culpability. The court pressed Mr. Moreira’s
counsel to explain why he was not “just as involved as all the other people that
were selling drugs for Hector Moreira.” R., Vol. III, Tr. at 16. And, prior to
overruling Mr. Moreira’s objection, the district court remarked that it was Mr.
Moreira’s burden “to show that he’s substantially less culpable than the average
participant.” Id. at 19. Therefore, we are left with no doubt that the court
                                                                       (continued...)

                                         18
Vol. III, Tr. at 19.

       In sum, the record shows that, at the very least, Mr. Moreira’s pattern of

conduct was consistent with the level of participation of the average coconspirator

dealing drugs for Hector Moreira. Accordingly, the district court did not clearly

err in not applying the minor role adjustment.

III.   Ineffective Assistance of Counsel

       Mr. Moreira lastly contends that his attorney was ineffective in failing to

inform him that by waiting until the day of trial to plead guilty, he would be

ineligible for the third level reduction to his offense level for acceptance of

responsibility under U.S.S.G. § 3E1.1(b) and the “safety valve” provision of

U.S.S.G. § 5C1.2. Mr. Moreira also contends that his attorney was ineffective in

failing to properly advocate for a minor role reduction at the sentencing hearing

and in his Anders brief. However, “[i]neffective assistance of counsel claims

should be brought in collateral proceedings, not on direct appeal. Such claims

brought on direct appeal are presumptively dismissible, and virtually all will be

dismissed.” United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en

banc). To adequately review an appellant’s ineffective assistance of counsel

claim, “[a] factual record must be developed in and addressed by the district court


       9
       (...continued)
understood the nature of the role-in-the-offense inquiry; it simply found that Mr.
Moreira did not carry his burden of proof.


                                         19
. . . . Even if evidence is not necessary, at the very least counsel accused of

deficient performance can explain their reasoning and actions, and the district

court can render its opinion on the merits of the claim.” Id. (footnote omitted).

      We acknowledged in Galloway that “in rare instances an ineffectiveness of

counsel claim may need no further development prior to review on direct appeal.”

Id. (emphasis added). This is not one of those rare cases, however. The record

here is insufficient to adequately address Mr. Moreira’s claim. Further factual

inquiry is necessary. Accordingly, we dismiss this claim without prejudice to Mr.

Moreira’s pursuing, if otherwise authorized and appropriate, this issue in a

collateral proceeding.

                                   CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s sentencing

order. Because we have determined that Mr. Moreira’s appeal was not wholly

frivolous, however, we DENY Mr. Moreira’s counsel leave to withdraw pursuant

to Anders. We express no view concerning the appropriateness of the continued

representation based upon considerations other than frivolousness.



                                        ENTERED FOR THE COURT



                                        Jerome A. Holmes
                                        Circuit Judge


                                          20
United States v. Moriera, 07-3303
McKAY, Circuit Judge, concurring in part and dissenting in part.


      I agree with the majority’s resolution of Defendant’s minor-participant and

ineffective-assistance claims. However, as for the U.S.S.G. § 2D1.1(b)(1) firearm

enhancement, it is my view that the courts have improperly abandoned the search

for evidence to support the foreseeability element in favor of a judge-made

presumption that the possession of firearms by co-conspirators should be

reasonably foreseeable to anyone with a non-minimal role in a large-scale drug

conspiracy. I therefore dissent from the majority’s rejection of Defendant’s

challenge to this enhancement.

      The majority concludes that Defendant could have reasonably foreseen that

his co-conspirators would possess guns at their drug stash house based on his

“involvement in the conspiracy, presence at the Bunker Avenue house, knowledge

that the house was a drug stash house, and the large amount of drugs found

hidden and in plain view at the house.” (Majority Op. at 12.) However, none of

these facts demonstrate that Defendant knew or should have known of the

firearms hidden in a false ceiling in a house he visited once. While Defendant

had more than minimal involvement in the conspiracy, he was not in the upper

echelon of leadership. Unlike his co-conspirator Hector Moreira, whose sentence

was affirmed by a panel of this court in United States v. Moreira, No. 07-3307,

2008 WL 4787157, at *3 (10th Cir. Nov. 4, 2008), he did not have a supervisory

role over the co-conspirator or co-conspirators who possessed the firearms. And,
while the record supports an inference that Defendant knew the Bunker Avenue

house was a drug stash house and may even have seen drugs at the house on his

one documented visit there, I am unwilling to presume that Defendant should

have foreseen from the mere presence of drugs that guns would also be found

somewhere in the house. Our cases have held that a jury may reasonably infer

that a firearm found in a drug dealer’s possession was possessed by this dealer in

furtherance of a drug trafficking offense because “[d]rug traffickers may carry

weapons to protect their merchandise, their cash receipts, and to intimidate

prospective purchasers.” United States v. Nicholson, 983 F.2d 983, 990 (10th Cir.

1993). However, I would not reason from this generality that weapons will

almost inevitably be found where drugs are located, rendering their presence

reasonably foreseeable to any conspirators who know that their co-conspirators

have stashed drugs somewhere.

      Although the majority states that it “expressly eschew[s] reliance on

anything akin to a presumption that a defendant’s participation in a large scale

drug conspiracy per se—at any minimal level or to any minimal degree—renders

his or her co-conspirator’s possession of firearms reasonably foreseeable,”

(Majority Op. at 14-15 n.7), the majority then implicitly relies on a presumption

that a defendant with a non-minimal role in a large-scale drug conspiracy should

reasonably foresee that his co-conspirators will possess firearms. The majority

points to no evidence supporting a finding of foreseeability absent the application

                                         2
of such a presumption. The government presented no evidence that Defendant

was ever present when any co-conspirators mentioned, used, displayed, or carried

any firearms. Indeed, the government presented no evidence that any co-

conspirators ever mentioned, used, displayed, or carried firearms at all. Nor did

the government present evidence that any co-conspirators ever engaged in

violence of any sort. Particularly where there is no evidence that any of

Defendant’s co-conspirators ever engaged in violence, displayed or mentioned

weapons, or otherwise gave Defendant reason to suspect that they possessed

firearms, I would not conclude that Defendant should have foreseen a co-

conspirator’s firearm possession based simply on the fact that his co-conspirators

stashed and distributed large quantities of narcotics. I am not persuaded that

Defendant’s mid-level role in the conspiracy makes such a presumption of

foreseeability permissible. I am unable to see how Defendant’s participation in

multiple non-violent drug transactions should somehow have imparted to him an

awareness that a co-conspirator had firearms.

      I am convinced that the government did not meet its burden of showing by

a preponderance of the evidence that the constructive possession of firearms by

one of Defendant’s co-conspirators was reasonably foreseeable to Defendant, and

I would accordingly conclude that the district court’s finding was clearly

erroneous. I therefore dissent from this portion of the majority’s decision.




                                          3